[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               JAN 24, 2007
                            No. 06-12908                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A96-087-523
                             A96-087-524

NHORA CONSTANZA GUTIERREZ JIMENEZ,
LUIS FERNANDO GODOY GARZON,
ANDRES FELIPE GODOY GUTIERREZ,
LAURA XIMENA GODOY GUTIERREZ,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (January 24, 2007)

Before DUBINA, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Nhora Constanza Gutierrez-Jimenez, her husband, and her two children

(collectively “Gutierrez-Jimenez”), all natives and citizens of Colombia, appeal the

Board of Immigration Appeals’s (“BIA”) denial of their motion to reopen or

reconsider as untimely. We find that the BIA did not abuse its discretion and

accordingly, we affirm the decision below.

                                      Background

      In 2002, Guiterrez-Jimenez applied for asylum, withholding of removal

under the Immigration and Nationality Act (“INA”) and withholding of removal

under the Convention Against Torture (“CAT”). The Immigration Judge (“IJ”)

denied all forms of relief, and Guiterrez-Jimenez next appealed to the BIA. In

August 22, 2005, the BIA affirmed the IJ’s decision. The BIA’s decision did not

mention the petitioner’s right to judicial review of its decision.

      On November 21, 2005, Guiterrez-Jimenez filed a motion to reopen, arguing

that the BIA erred in failing to notify her of the right to judicial review and the

thirty-day time limit to seek such relief. This motion was rejected because the

certificate of service was incorrect. The rejection notice from the BIA stated that

the motion was returned for correction of defects, and did not extend the original

ninety-day deadline. To re-submit a motion after the deadline, the motion must be

filed within fifteen days of the original deadline and be accompanied by a request

that the BIA accept the motion by certification. Guiterrez-Jimenez resubmitted her
                                           2
corrected motion on December 5, 2005, after the original deadline, and did not

include such a request.

       The BIA rejected the renewed motion as untimely, further noting that even if

it had been timely, it would not be granted since it failed to allege the existence of

new facts. Since Guiterrez-Jimenez alleged an error of law, the BIA also

considered whether the motion would succeed if treated as a motion to reconsider.

The BIA concluded that it was untimely as such and would also fail on the merits

because Guiterrez-Jimenez did not cite to pertinent authority in support of her

position. Guiterrez-Jimenez seeks review of this decision, arguing that the BIA

violated her due process rights by failing to notify her of her right to judicial

review in its initial order.

                                  Standard of Review

       We review the BIA’s denial of a motions to reopen or reconsider for abuse

of discretion. Gbaya v. U.S. Att’y Gen., 342 F.3d 1219, 1220 (11th Cir. 2003). The

BIA abuses its discretion when it reaches its decision “in an arbitrary or irrational

manner.” Gomez-Gomez v. INS, 681 F.2d 1347, 1349 (11th Cir. 1982). Issues not

argued in the initial brief on appeal are deemed abandoned. Al Najjar v. Ashcroft,

257 F.3d 1262, 1283 n.12 (11th Cir. 2001).

                                      Discussion



                                            3
      A motion to reopen must be filed within ninety days of the BIA’s final

decision. 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). A motion to

reopen must show there is new evidence that is material, was unavailable, and

could not have been discovered or presented at the removal hearing. 8 C.F.R. §

1003.2(c)(1). Similarly, a motion to reconsider must be filed within thirty days of

the BIA’s decision and must specify the alleged errors of fact or law and be

supported by pertinent authority. 8 C.F.R. § 1003.2(b)(1)-(2).

      First, Guiterrez-Jimenez does not argue that the BIA abused its discretion in

denying these motions, and thus appears to have waived this claim. Al-Najjar, 257
F.3d at 1283, n.12. She argues instead that the BIA violated her due process rights

by failing to notify her of her right to judicial review in its August 22, 2005 order.

To the extent that this can be construed as a claim for abuse of discretion for failing

to reopen or reconsider the order, it still fails. Guiterrez-Jimenez corrected motion

was filed after the deadline for both motions to reopen and reconsider.

Additionally, it failed to allege new facts, as required by a motion to reopen, or cite

to pertinent authority demonstrating an error of law, as required by motions to

reconsider. It is not an abuse of discretion for the BIA to deny such a motion.

Accordingly, we affirm the decision below.

      AFFIRMED.



                                           4